Citation Nr: 1827840	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a compensable initial disability rating for service-connected endometriosis.

9.  Entitlement to an initial disability rating in excess of 10 percent prior to March 2, 2015 for service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the October 2015 rating decision the RO increased the disability rating for the Veteran's service-connected IBS to 30 percent, effective March 2, 2015.  However, as this does not represent a full grant of all benefits sought on appeal, the Board will continue with the adjudication of his claim for an increased rating.  See AB v. Brown, 6 Vet. App. 35,38 (1993).  As the rating effective since March 02, 2015 represents the maximum disability rating the Board has recharacterized the Veteran's claim to exclude that period.
In July 2017 the Veteran testified on the record in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for bilateral knee disabilities, bilateral ankle disabilities, back disability, headaches, and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus was incurred in active service.

2.  For the entire period on appeal the Veteran's endometriosis was characterized by symptoms of pelvic pain and irregular bleeding uncontrolled by treatment.

3.  For the entire period on appeal the Veteran's IBS was characterized by symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).

2.  The criteria for an initial 30 percent rating, and no higher, for service-connected endometriosis have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, Diagnostic Code (DC) 7629 (2017).

3.  The criteria for an initial 30 percent rating, and no higher, for service-connected IBS have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran has stated, including through testimony before the undersigned, that his tinnitus begun in service and that she has experience it ever since.  The specific in-service noise exposure cited as the cause was a her assignment to combat engineers where she rode in tanks, Humvees, and was in close proximity to explosives detonating.  The Veteran provided that she began to experience constant ringing in her ears while still in service.

The Veteran reports that she is still experiencing tinnitus symptoms currently.  In the Veteran's July 2017 hearing she testified that the onset of her tinnitus came during her deployment to Iraq.  The Veteran cited close proximity to explosions and noise exposure associated with riding in tanks and Humvees.

The Veteran is competent to report what he experiences.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has offered competent and credible evidence that she experienced ringing in her ears in service, was exposed to loud military noise and explosions, and continues to experiencing tinnitus symptoms.  Given the significance of his in-service noise exposure, lack of post-service acoustic trauma, and credibility of his statements the Board finds that the Veteran is entitled to the benefit of the doubt. Therefore, entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107.

II.  Higher Evaluation

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Endometriosis

The Veteran's endometriosis is currently evaluated as noncompensable pursuant to DC 7629.  Under DC 7629, regarding endometriosis, an evaluation of 10 percent is warranted with pelvic pain or heavy or irregular bleeding requiring continuous treatment for control; an evaluation of 30 percent is warranted with pelvic pain or heavy or irregular bleeding not controlled by treatment; an evaluation of 50 percent is warranted with lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

April 2008 private treatment records note that the Veteran was taking an oral contraceptive with no excessive bleeding.  July 2009 private treatment records note that the Veteran was taking an oral contraceptive but experienced "occasional spotting."

April 2010 private treatment records indicate that the Veteran presented with complaints related to endometriosis.  The Veteran's main complaint was constant pelvic pain, always on the right side, which prevented her from wearing her gun belt associated with her job as a police officer.  These treatment records also indicate that the Veteran was taking an oral contraceptive associated with her endometriosis. 

In August 2010 the Veteran underwent a VA examination regarding her endometriosis.  The examination findings noted that the Veteran had a menstrual cycle every three months, lasting two to three days with one day of heavy flow.  Cramping was described as normal.  September 2010 private treatment records indicate that the Veteran experienced persistent pelvic pain on the right side more so than the left with continual bleeding "most days" despite the oral contraceptive prescription.  

In November 2011 the Veteran testified at a hearing at the RO that she experiences right side lower pelvic pain.  The Veteran also testified regarding her birth control prescription, stating that she takes it not as a contraceptive but as a management for pain and bleeding symptoms. 

In March 2015 the Veteran underwent a VA examination for her endometriosis.  The Veteran noted that she had not used contraception since August 2013 and she continued to "put up with the pelvic pain, irregular cycles and cramps."  The VA examiner noted that the Veteran's symptoms attributed to her endometriosis manifested as increased monthly abdominal bloating and cramping while on menstrual cycle.  May 2015 VA nursing emergency department records indicate that the Veteran was experiencing vaginal bleeding with "massive black clots" for three days two weeks post menstrual cycle.  The Veteran also reported abdominal pain.

In July 2017 the Veteran testified on the record in a hearing before the undersigned VLJ.  Regarding her endometriosis the Veteran testified that she has irregular periods of bleeding, but characterized the bleeding as occurring in abundance and constant when it does occur.  Furthermore, the Veteran testified about being treated in the emergency room for these symptoms, the inability of her birth control to mitigate the symptoms, and her inability to work during these symptoms.

The Board finds that, during the entire period on appeal, the Veteran's endometriosis is manifested by pelvic pain and irregular or heavy bleeding which was not controlled by her prescribed oral contraceptive.  While the Veteran was not using contraceptives during the entire period on appeal this was because she was pregnant and attempting to have a subsequent child during part of the appellate period.  The Veteran's symptoms of pelvic pain and bleeding appear to have remained relatively consistent despite the use of the oral contraceptive, further evidence that the Veteran's symptoms are not controlled by treatment.  As such the Board finds that the symptoms more nearly approximate an evaluation of 30 percent under DC 7629.

The record does not reveal that the Veteran's disability manifests with lesions involving bowel or bladder confirmed by laparoscopy and bowel or bladder symptoms that are not attributable to the Veteran's service-connected IBS.  

Therefore, entitlement to an evaluation of 30 percent, and no higher, for endometriosis is granted.

B.  Irritable Bowel Syndrome

The Veteran's IBS is rated as irritable colon syndrome, under DC 7319.  Moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress warrants a 10 percent evaluation.  Severe colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent evaluation.  30 percent is the maximum schedular evaluation.  38 C.F.R. § 4.114, DC 7319.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's current disability rating for IBS is staged as 10 percent prior to March 2, 2015 and 30 percent (the maximum disability rating) thereafter.

Private medical treatment records from March 2010 indicated that the Veteran reported "severe stomach pain" which had existed for years but had only recently become severe.  The physician noted the Veteran's diagnosis of IBS.  In August 2010 the Veteran underwent a VA examination for upper gastric issues.  The Veteran's symptoms were described as epigastric pain that wakes her up every two to three days, lasting all day, bloating, irregular bowel movements, loose stools whenever eating something, no regular bowel movements, no nausea or vomiting, no hematemesis, and small amounts of blood on toilet paper and on stool.  Pain was also noted to have caused the Veteran to lose one and a half weeks of work that year.

In October 2010 the Veteran provided a supplemental statement to her notice of disagreement.  The Veteran disputed the characterization of her symptoms that was included in the VA examination reports.  First, with regard to epigastric pain, the Veteran stated that she could be woken up "almost every day from the pain" and experienced "extreme bloating" associated with the pain that also caused her stomach to distend.  Regarding the bowel movements the Veteran experienced "no common reoccurring bowel movements period" with either diarrhea or constipation being the norm for the Veteran's bowel movements.  

In the November 2011 hearing before a Decision Review Officer the Veteran testified regarding her IBS symptoms.  The Veteran described constant epigastric distress manifesting with pain, palpitations, and bowel issues alternating between diarrhea and constipation.  The Veteran specifically indicated that she does not experience normal bowel movements.

In March 2015 the Veteran underwent a VA examination for her IBS.  It was this examination that served as the basis for the RO to increase her disability rating for IBS from 10 percent to the maximum 30 percent.  The Veteran's symptoms were noted to be diarrhea described as "spontaneous episodes of stool incontinence while eating for the past two years; alternating diarrhea and constipation described as chronic; abdominal distention described as "abdominal pain chronic worse with wearing police protective gear;" nausea described as "occasional prior to vomiting;" and vomiting described as "two to three times a month, occurs with GERD exacerbations."  The Veteran's episodes of bowel disturbance and abdominal distress were described as frequent and episodes of exacerbations and/or attacks of the intestinal condition occurred seven or more times in the previous 12 months.
The Board finds that the Veteran's service-connected IBS more closely approximates a 30 percent disability rating for the initial period on appeal.  

The Veteran has consistently stated throughout the period on appeal that the her IBS symptoms caused her epigastric pain and prevented her from having any normal bowel function.  Specifically, the Veteran indicated that she consistently alternated between constipation and diarrhea.  The Veteran asserted these contentions extensively in her notice of disagreement, which focused on the August 2010 VA examination results, stating that her symptoms were mischaracterized.  Additionally these were the symptoms identified in the March 2015 VA examination that served as the basis of the increase to a 30 percent rating almost five years later.  

The Veteran is competent to report what she experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case the symptoms of constipation, diarrhea, and abdominal pain are within the Veteran's competency to report as a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the Veteran's description of her symptomatology regarding her service-connected IBS is both competent and credible.  During the initial period on appeal, several months after filing her claim, the Veteran was describing essentially identical symptoms to those used to increase her disability rating in March 2015.  Therefore, affording the Veteran the benefit of the doubt the Veteran is entitled to an initial 30 percent rating for her service-connected IBS.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating of 30 percent for service-connected endometriosis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial disability rating of 30 percent for service-connected IBS, prior to March 2, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran's service treatment records (STRs) appeared to be incomplete, as they do not contain her records from her active duty deployment to Iraq.  At the hearing, the Veteran's representative indicated that the Veteran appears to be missing STRs after "about February 2003," to include the Veteran's separation examinations.  Review of the Veteran's claims file reveals that there are essentially no STRs following December 2003, except for two individual records from April and May 2005.  Furthermore, the claims file does not appear to contain any separation examination for the Veteran.  On remand the RO must attempt to obtain the Veteran's outstanding STRs.  The RO must detail its efforts to obtain any missing STRs and make a formal finding regarding their unavailability.

The Veteran's claims must also be returned to the prior VA examiners for addendum opinions regarding the Veteran's bilateral knee and back disability claims.  In May 2015 an addendum to the March 2015 VA examination was provided.  The VA examiner opined that the Veteran's diagnosis of bilateral knee tendonitis and medial collateral ligament strain condition was less likely than not incurred in or caused by her in-service right and left knee conditions.  As rationale the VA examiner cited a lack of treatment for knee conditions after 2002 and normal current X-ray results.  However, the Veteran has competently and credibly testified that she has self-treated her bilateral knee issues since separation from service and has a continuity of symptoms since service.  Additionally, the VA examiner relied in part on the lack of in-service documentation of knee issues after 2002; however, as stated above the Veteran appears to have outstanding STRs which may impact the VA examiner's opinion.  Therefore, an addendum opinion is required. 

In May 2015 and addendum to the March 2015 VA examination was provided.  The VA examiner opined that the Veteran's diagnosis of lumbosacral spine condition was "less likely than not incurred in, caused by, or aggravated by the in-service report of back pain that occurred during military service."  As rationale the VA examiner cited the Veteran's in-service treatment for sacroiliac joint dysfunction but a lack of further evaluations during the remainder of her service.  However, the Veteran has competently and credibly testified that she has experienced her back issues since service.  Additionally, the Veteran appears to have outstanding STRs which may impact the VA examiner's opinion.  Therefore, an addendum opinion is required.

The Veteran has not, to date, been afforded specific VA examinations regarding her headache and bilateral ankle claims.  Her claims file includes private treatment records documenting headaches and competent and credible evidence of in-service headaches while stationed in Iraq.  The Veteran has also, in testimony before the undersigned VLJ, indicated that she experiences current ankle instability, sprained her ankles multiple times in service, and also indicated that she experienced foot fractures as well.  Given the aforementioned evidence the "low threshold" standard [for when an examination is necessary] is met with respect to both of these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the record the Veteran's complete STRs.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's STRs, and it is determined that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect and notify the Veteran of the same. 

2.  Thereafter, return the claims file to the VA examiner who conducted the March 2015 VA bilateral knee examination and May 2015 addendum obtain an additional addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following question:

Is it at least as likely as not (50 percent or greater probability that the currently diagnosed left and right knee conditions had their onset in active service or are otherwise related to the Veteran's active service.  

On addressing the above question, the examiner must acknowledge and comment on any STRs obtained pursuant to paragraph one of these directives, and the Veteran's competent testimony that she has experienced bilateral knee pain since service that she has treated herself.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, return the claims file to the VA examiner who conducted the March 2015 VA back examination and May 2015 addendum obtain an additional addendum opinion.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on a review of the record, and new examination if needed, the examiner is asked to address the following question:

Is it at least as likely as not (50 percent or greater probability that the currently diagnosed back condition had its onset in active service or is otherwise related to the Veteran's active service.

On addressing the above question, the examiner must acknowledge and comment on any STRs obtained pursuant to paragraph one of these directives, and the Veteran's competent testimony that she has experienced back problems since service.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her headaches.  The claims file and any pertinent records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are etiologically related to her active service.

The examiner should specifically address the Veteran's post-service private treatment records regarding headache treatments and her competent testimony regarding onset of headaches while deployed to Iraq.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her bilateral ankle condition.  The claims file and any pertinent records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should determine the current nature of the Veteran's claimed left and right ankle conditions, to include whether the Veteran has any bilateral foot disabilities.

Opine whether it is at least as likely as not (50 percent probability or greater) that any identified left and right ankle or foot conditions are etiologically related to her active service.
The examiner should specifically address the Veteran's competent testimony regarding in-service foot stress fractures, sprained ankles, and current ankle instability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


